Exhibit 10.3

COHEN & STEERS, INC.
2004 STOCK INCENTIVE PLAN

MANDATORY DEFERRAL RESTRICTED STOCK UNIT AGREEMENT
(STOCK BONUS PROGRAM)

(General Program)

 

Participant:

_______________________________

 

Date of Grant: _______ __, 200_

 

 

 

Number of Bonus RSUs:

 

 

___________________

 

 

 

 

 

 

Number of Match RSUs:

 

 

___________________

 

 

 


1.          Grant of RSUs. The Company hereby grants (i) the number of
restricted stock units (“Bonus RSUs”) listed above to the Participant
representing a portion of the Participant’s annual incentive compensation
(subject to the terms hereof) and (ii) the number of restricted stock units
(“Match RSUs”) listed above to the Participant, in each case, on the terms and
conditions hereinafter set forth. The Bonus RSUs and Match RSUs (together with
any Dividend RSUs (as defined in Section 4) which are granted hereunder) are
collectively referred to herein as the RSUs. This grant is made pursuant to the
terms of the Cohen & Steers, Inc. 2004 Stock Incentive Plan (the “Plan”), which
Plan, as amended from time to time, is incorporated herein by reference and made
a part of this Agreement. Each RSU represents the unfunded, unsecured right of
the Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.

2.          Vesting. Subject to the Participant’s continued Employment with the
Company and its Affiliates, on December __, 2007 (the “Final Delivery Date”),
the Bonus RSUS, the Match RSUs and any Dividend RSUs shall vest.

3.          Form and Timing of Issuance or Transfer.

(a)        On the Final Delivery Date, the Company shall issue or cause there to
be transferred to the Participant a number of Shares equal to the number of
Vested RSUs (as defined in Section 3(c)(ii) below) held by the Participant as of
the Final Delivery Date; provided, however, that:

(i) If the Participant’s Employment with the Company and its Affiliates is
terminated (A) at any time due to the Participant’s death or Disability or (B)
by the Participant for Good Reason (as defined in Section 3(c)(ii)) or by the
Company and its





--------------------------------------------------------------------------------



 

2


Affiliates without Cause (as defined in Section 3(c)(i)), in either case, within
the two-year period following a Change in Control, then 100% of the then
outstanding RSUs which are Unvested RSUs shall vest and the Company shall issue
or cause there to be transferred to the Participant the Shares underlying all
RSUs then held by the Participant upon the date of such termination of
Employment;

provided, further, however, that, upon the issuance or transfer of Shares to the
Participant, in lieu of a fractional Share, the Participant shall receive a cash
payment equal to the Fair Market Value of such fractional Share. Except as
otherwise provided in this Agreement, upon the Participant’s termination of
Employment for any reason, any Unvested RSUs shall immediately be extinguished
and shall cease to be outstanding.

(b)        Upon each issuance or transfer of Shares in accordance with Section
3(a) of this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished and shall cease to be
outstanding.

(c)        For purposes of this Agreement:

(i) “Cause” shall mean (A) the Participant’s continued failure substantially to
perform the Participant’s duties to the Company or an Affiliate (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 10 days following written notice by the Company to the Participant of
such failure, (B) the Participant’s engagement in conduct inimical to the
interests of the Company or an Affiliate, including without limitation, fraud,
embezzlement, theft or dishonesty in the course of the Participant’s Employment
or engagement, (C) the Participant’s commission of, or plea of guilty or nolo
contendere to, (I) a felony or (II) a crime other than a felony, which involves
a breach of trust or fiduciary duty owed to the Company or an Affiliate, (D) the
Participant’s disclosure of trade secrets or confidential information of the
Company or an Affiliate, or (E) the Participant’s breach of any agreement with
the Company or an Affiliate, including, without limitation, any agreement with
respect to confidentiality, nondisclosure, non-competition or otherwise.

(ii) “Good Reason” shall mean (A) the failure of the Company or an Affiliate to
pay or cause to be paid the Participant’s base salary or annual bonus (to the
extent earned in accordance with the terms of any applicable annual bonus or
annual incentive arrangement), if any, when due or (B) any substantial and
sustained diminution in the Participant’s authority or responsibilities;
provided that either of the events described in clauses (A) and (B) of this
Section 3(c)(ii) shall constitute Good Reason only if the Company and its
Affiliates fail to cure such event within 30 days after receipt from the
Participant of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or the Participant’s knowledge
thereof, unless the Participant has given the Company written notice thereof
prior to such date.





--------------------------------------------------------------------------------



 

3


(iii) “Vested RSUs shall mean any Bonus RSUs, Match RSUs and Dividend RSUs
granted hereunder which become vested hereunder.

(iv) “Unvested RSUs” shall mean any Bonus RSUs, Match RSUs or Dividend RSUs
which remain unvested as of the date of determination.

4.          Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on Shares (whether payable in cash, Shares or
other securities), the Participant shall be granted, as of the applicable
dividend payment date, (i) a number of additional restricted stock units (the
“Dividend RSUs”) (rounded down to the next whole unit) equal to the product of
(x) the aggregate number of Bonus RSUs and Match RSUs that have been held by the
Participant through the related dividend record date, multiplied by (y) (A) in
the case of a dividend payable in Shares, the number of Shares (including any
fraction thereof) payable as a dividend on a Share and (B) in the case of a
dividend payable in cash or other securities, the quotient of (I) the amount of
such cash dividend payable as a dividend on a Share (or fair market value, as
determined by the Committee, of such other securities payable as a dividend on a
Share), divided by (II) the Fair Market Value per Share as of the dividend
payment date. The Dividend RSUs shall become vested only to the extent, and at
such time as, the Bonus RSUs and Match RSUs become vested hereunder.

5.          Adjustments Upon Certain Events. The Committee may, in its sole
discretion, make certain substitutions or adjustments to any Shares or RSUs
subject to this Agreement pursuant to Section 9(a) of the Plan.

6.          No Right to Continued Employment. The granting of RSUs evidenced by
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant.

7.          No Rights of a Shareholder. The Participant shall not have any
rights as a shareholder of the Company until the Shares in question have been
registered in the Company’s register of shareholders.

8.          Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

9.          Transferability. RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 9 shall be void and unenforceable
against the Company or any Affiliate.





--------------------------------------------------------------------------------



 

4


10.       Restrictive Covenants.

(a)        The Participant acknowledges and recognizes the highly competitive
nature of the business of the Company and its Affiliates and accordingly agrees
that, during the Participant’s Employment with the Company and its Affiliates
and, upon the Participant’s termination of Employment with the Company and its
Affiliates for any reason, for a period commencing on the termination of such
Employment and ending twelve months thereafter, the Participant shall not:

(i) solicit or seek to induce or actually induce any person who is employed by
the Company or an Affiliate during the Participant’s Employment with the Company
and its Affiliates, or who becomes employed by the Company or an Affiliate at
any time during the three-month period following the termination of the
Participant’s Employment, to discontinue such employment, or hire or employ any
such person; or

(ii) directly or indirectly interfere with, or attempt to interfere with,
business relationships (whether formed before, on or after the date of this
Agreement) between the Company or any of its Affiliates and customers, clients,
suppliers, partners, members or investors of the Company or its Affiliates.

11.       Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

12.       Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to any issuance or
transfer under this Agreement or under the Plan and to take such action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding taxes.

13.       Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

14.       RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

15.       Modifications. Notwithstanding any provision of this Agreement to
contrary, the Company reserves the right to modify the terms and conditions of
this Agreement





--------------------------------------------------------------------------------



 

5


including, without limitation, the timing or circumstances of the issuance or
transfer of Shares to the Participant hereunder, to the extent such modification
is determined by the Company to be necessary to comply with applicable law or
preserve the intended deferral of income recognition with respect to the RSUs
until the issuance or transfer of Shares hereunder.

16.       Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

 

COHEN & STEERS, INC.




 

By: 




 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

PARTICIPANT




 

By: 




 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 





--------------------------------------------------------------------------------